


EXHIBIT 10.3




BURNHAM HILL PARTNERS LLC




590 MADISON AVENUE

TEL 212-980-2200

NEW YORK, NEW YORK 10022

FAX 212-980-9466




June 3, 2011

Adrian Liddell

Chairman and CFO

Vycor Medical, Inc.
3651 Fau Boulevard

Suite 300

Boca Raton, FL 33431




Dear Mr. Liddell:




This agreement dated June 3, 2011 (the “Agreement”), hereby confirms the
engagement of Burnham Hill Partners LLC (“BHP”) by Vycor Medical, Inc. (the
“Company”) to act as its exclusive placement agent in connection with the
issuance and sale of shares of the Company’s Series C Convertible Preferred
Stock (the “Series C Preferred”) and warrants to purchase shares of the
Company’s common stock up to a total of $1.5 million through a transaction or
transactions exempt from registration under the Securities Act of 1933, as
amended, and in compliance with the applicable securities laws and regulations
(the “Financing”).

In connection with the Financing, the Company shall compensate BHP as follows:
i) a cash placement fee equal to seven percent (7.0%) of the gross proceeds
received by the Company from investors introduced by BHP as listed on Schedule A
attached hereto (which may be updated from time to time by the parties) in the
Financing (the “Placement Fee”) and ii) the Company shall issue to BHP and/or
its registered designees and assignees 3-year warrants in an amount equal to
seven (7.0%) percent of the number of as converted common shares of Series C
Preferred issued to investors introduced by BHP as listed on Schedule A attached
hereto (which may be updated from time to time by the parties) in the Financing
(the “ Placement Warrants”).  The Placement Warrants shall be exercisable at two
and a quarter cents ($0.0225) per share.  The shares underlying the Placement
Warrants shall be exercisable pursuant to a cashless exercise provision and be
non-redeemable. The Placement Fee shall be due and payable by the Company upon
the consummation of each closing of the Financing.




In addition to the above, the Company agrees to reimburse BHP for reasonable
out-of-pocket expenses incurred in connection with this Agreement promptly as
invoiced, provided, however, such amount shall not exceed $5,000 without the
prior approval of the Company.  The Company will also pay the documented legal
costs of BHP and/or the investors incurred in connection with the Financing, not
to exceed $20,000.  All fees and expenses hereunder are payable in cash and
shall be a condition to the closing of the Financing.  

In connection with this Agreement, the Company will furnish BHP with all
information concerning the Company which BHP reasonably deems appropriate and
will provide BHP with access to its officers, directors, employees, accountants,
counsel and other representatives (collectively, the “Representatives”), it
being understood that BHP will rely solely upon such information supplied by the
Company and its Representatives without assuming any responsibility for the
independent investigation or verification thereof. All non-public information
concerning the Company that is given to BHP will be used solely in the course of
the performance of our services hereunder and will be treated confidentially by
us for so long as it remains non-public.  Except as otherwise required by law,
BHP will not disclose any information to any third party without the consent of
the Company.




BHP’s engagement in connection with this Agreement shall commence on the date
first written above and shall expire on the earlier of i) June 15, 2011 or ii)
the consummation of the Financing (the “Authorization Period”).  Upon any
expiration, BHP will continue to be entitled to its full fees provided for
herein in the event that at any time prior to the expiration of twelve (12)
months after such expiration or termination (the “Tail Period”), the Company
completes any Financing with any entity introduced to the Company by BHP or with
which BHP, with the Company’s knowledge, had material discussions related to a
Financing during the Authorization Period.  Notwithstanding, the Company shall
have the right to directly raise additional funds, concurrently with the
Financing, from investors other than investors identified by BHP, on the same
terms and conditions as the Financing, exempt from the requirement to pay
compensation to ZBHP as detailed above.




Notice given pursuant to any of the provisions of this Agreement shall be given
in writing and shall be sent by overnight courier or personally delivered i) if
to the Company, to the Company’s Chief Executive Officer at the address listed
above; and ii) if to BHP, to its offices at 590 Madison Avenue, 5th floor, New
York, NY 10022, Attention: Senior Managing Director.

--------------------------------------------------------------------------------





No advice or opinion rendered by BHP, whether formal or informal, may be
disclosed, in whole or in part, or summarized, excerpted from or otherwise
referred to without our prior written consent, which may not be unreasonably
withheld.  In addition, BHP may not be otherwise referred to without its prior
written consent.  Since BHP will be acting on behalf of the Company in
connection with its engagement hereunder, the Company has entered into a
separate letter Agreement, dated the date hereof, providing for the
indemnification by the Company of BHP and certain related persons and entities
(the “Indemnification Agreement”).




Our engagement is for the limited purposes set forth under this Agreement, and
the rights and obligations of each of BHP and the Company related to this
Agreement are herein defined.  Each of BHP and the Company agrees that the other
party has no fiduciary duty to it or its stockholders, officers and directors as
a result of the engagement described in this Agreement.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to conflicts of law principles thereof.  This Agreement may not
be amended or modified except in writing signed by each of the parties hereto.




The invalidity or unenforceability of any provision of this letter Agreement
shall not affect the validity or enforceability of any other provisions of this
Agreement or the Indemnification Agreement, which shall remain in full force and
effect.




We are delighted to accept this engagement and look forward to working with you
on this assignment.  Please confirm that the foregoing is in accordance with
your understanding by signing and returning to us the enclosed duplicate of this
Agreement.










Very truly yours,




BURNHAM HILL PARTNERS LLC







By: ___________________________________________

Name:

Title:







Accepted and agreed to as of the date first written above:




VYCOR MEDICAL, INC.




/s/ Adrian Liddell

By: _________________________________________

Name:

Adrian Liddell

Title:

  Chairman and CFO

























--------------------------------------------------------------------------------





Schedule A




[List of BHP Investors]











--------------------------------------------------------------------------------


 Date: June 3, 2011

 TO:  Burnham Hill Partners LLC

590 Madison Avenue, 5th Floor

New York, NY 10022




In connection with your engagement pursuant to our letter Agreement of even date
herewith (the “Engagement”), we agree to indemnify and hold harmless Burnham
Hill Partners LLC (“BHP”) and its affiliates, the respective directors,
officers, partners, agents and employees of BHP and its affiliates, and each
other person, if any, controlling BHP or any of its affiliates or successor in
interest (collectively, “Indemnified Persons”), from and against, and we agree
that no Indemnified Person shall have any liability to us or our owners,
parents, affiliates, security holders or creditors for, any losses, claims,
damages or liabilities (including actions or proceedings in respect thereof)
(collectively “Losses”) (A) related to or arising out of (i) our actions or
failures to act (including statements or omissions made, or information
provided, by us or our agents) or (ii) actions or failures to act by an
Indemnified Person with our consent or in reliance on our actions or failures to
act, or (B) otherwise related to or arising out of the Engagement or your
performance thereof, except that this clause (B) shall not apply to any Losses
that are finally judicially determined to have resulted primarily from your bad
faith or gross negligence or breach of the letter Agreement. If such
indemnification is for any reason not available or insufficient to hold you
harmless, we agree to contribute to the Losses involved in such proportion as is
appropriate to reflect the relative benefits received (or anticipated to be
received) by us and by you with respect to the Engagement or, if such allocation
is judicially determined unavailable, in such proportion as is appropriate to
reflect other equitable considerations such as the relative fault of us on the
one hand and of you on the other hand; provided, however, that, to the extent
permitted by applicable law, the Indemnified Persons shall not be responsible
for amounts which in the aggregate are in excess of the amount of all fees
actually received by you from us in connection with the Engagement. Relative
benefits to us, on the one hand, and you, on the other hand, with respect to the
Engagement shall be deemed to be in the same proportion as (i) the total value
paid or proposed to be paid or received or proposed to be received by us or our
security holders, as the case may be, pursuant to the transaction(s), whether or
not consummated, contemplated by the Engagement bears to (ii) all fees paid or
proposed to be paid to you by us in connection with the Engagement.




We will reimburse each Indemnified Person for all expenses (including reasonable
fees and disbursements of counsel) as they are incurred by such Indemnified
Person in connection with investigating, preparing for or defending any action,
claim, investigation, inquiry, arbitration or other proceeding (“Action”)
referred to above (or enforcing this Agreement or any related engagement
Agreement), whether or not in connection with pending or threatened litigation
in which any Indemnified Person is a party, and whether or not such Action is
initiated or brought by you. We further agree that we will not settle or
compromise or consent to the entry of any judgment in any pending or threatened
Action in respect of which indemnification may be sought hereunder (whether or
not an Indemnified Person is a party therein) unless we have given you
reasonable prior written notice thereof and used all reasonable efforts, after
consultation with you, to obtain an unconditional release of each Indemnified
Person from all liability arising therefrom.  In the event we are considering
entering into one or a series of transactions involving a merger or other
business combination or a dissolution or liquidation of all or a significant
portion of our assets, we shall promptly notify you in writing. If requested by
BHP, we shall then establish alternative means of providing for our obligations
set forth herein on terms and conditions reasonably satisfactory to BHP.




If multiple claims are brought against you in any Action with respect to at
least one of which indemnification is permitted under applicable law and
provided for under this Agreement, we agree that any judgment, arbitration award
or other monetary award shall be conclusively deemed to be based on claims as to
which indemnification is permitted and provided for. In the event that you are
called or subpoenaed to give testimony in a court of law, we agree to pay your
expenses related thereto and for every day or part thereof that we are required
to be there or in preparation thereof. Our obligations hereunder shall be in
addition to any rights that any Indemnified Person may have at common law or
otherwise. Solely for the purpose of enforcing this Agreement, we hereby consent
to personal jurisdiction and to service and venue in any court in which any
claim which is subject to this Agreement is brought by or against any
Indemnified Person. We acknowledge that in connection with the Engagement you
are acting as an independent contractor with duties owing solely to us. YOU
HEREBY AGREE, AND WE HEREBY AGREE ON OUR OWN BEHALF AND, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, ON BEHALF OF OUR SECURITY HOLDERS, TO WAIVE ANY RIGHT TO
TRIAL BY JURY WITH RESPECT TO ANY CLAIM, COUNTER-CLAIM OR ACTION ARISING OUT OF
THE ENGAGEMENT, YOUR PERFORMANCE THEREOF OR THIS AGREEMENT.




The provisions of this Agreement shall apply to the Engagement (including
related activities prior to the date hereof) and any modification thereof and
shall remain in full force and effect regardless of the completion or
termination of the Engagement. This Agreement and any other Agreements relating
to the Engagement shall be governed by and construed in accordance with the laws
of the state of New York, without regard to conflicts of law principles thereof.




 Very truly yours,

Accepted and Agreed:

 

 

 

 

 

BURNHAM HILL PARTNERS LLC

 

VYCOR MEDICAL, INC.

 

 

 

 

By:

By:

 

Name:  

 

Name:  

 

Title:    

 

Title:    












